Filed 7/10/15 In re B.T. CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


In re B.T., a Person Coming Under the
Juvenile Court Law.


THE PEOPLE,
         Plaintiff and Respondent,
v.                                                                   A144053
B.T.,                                                                (Solano County
         Defendant and Appellant.                                    Super. Ct. No. J41711)



         17-year-old B.T. (appellant) appeals from the juvenile court’s dispositional order
placing him in the juvenile hall’s Challenge Academy following a finding that he
unlawfully received a stolen vehicle (Pen. Code, § 496d, subd. (a)). Appellant’s counsel
has filed a brief pursuant to People v. Wende (1979) 25 Cal.3d 436 and requests that we
conduct an independent review of the record. Appellant was informed of his right to file
a supplemental brief and did not do so. Having independently reviewed the record, we
conclude there are no issues that require further briefing, and shall affirm the judgment.
                              FACTUAL AND PROCEDURAL BACKGROUND
                                                 Prior Proceedings
         On December 5, 2012, appellant was declared a ward of the court and placed on
probation in his mother’s care after he admitted one count of misdemeanor battery
(Pen. Code, § 242). On January 10, 2013, a notice of hearing was filed alleging appellant

                                                             1
had violated his probation by failing to obey his mother and abide by his curfew.
Appellant admitted the curfew violation.
       On April 4, 2013, a notice of hearing was filed alleging appellant had violated his
probation by failing to obey his mother and failing to abstain from marijuana. The next
day, the juvenile court revoked appellant’s probation and issued a bench warrant for his
arrest. Appellant surrendered himself to the police department and was booked into
juvenile hall. He admitted he failed to obey his mother. The juvenile court continued its
prior orders, placed appellant in juvenile hall, and gave probation discretion to release
appellant to home detention with electronic monitoring. The court also ordered
counseling and drug/alcohol and anger management services for appellant.
       On August 28, 2013, a notice of hearing was filed alleging appellant left home
overnight without his mother’s permission and that his whereabouts were unknown.
Appellant failed to appear for a mandatory weekend at juvenile hall, failed to abstain
from drugs and alcohol, and failed to appear for a mandatory family therapy session.
Appellant admitted he failed to appear for a mandatory weekend and the juvenile court
continued its prior orders.
       On October 15, 2013, a notice of hearing was filed alleging appellant failed to
attend school and failed to abide by a curfew. He admitted he failed to attend school and
the juvenile court continued its prior orders. Another notice of hearing was filed
November 21, 2013, alleging appellant failed to attend school and abide by conditional
release orders, and had failed to drug test as ordered. A bench warrant was issued the
following day. Appellant admitted he failed to attend school, and the juvenile court
removed appellant from his mother’s care and ordered, among other things, mental health
counseling and drug and alcohol services, and imposed gang-related terms and
conditions. A 15-day-review indicated appellant had been placed at Wilderness
Recovery Center.
       On January 21, 2014, a notice of hearing was filed alleging appellant left his
placement without permission and that his whereabouts were unknown. A bench warrant
was issued.


                                             2
       On February 3, 2014, a wardship petition was filed alleging appellant committed
misdemeanor petty theft (§ 484, subd. (a)). The juvenile court sustained one count of
misdemeanor petty theft after a contested jurisdictional hearing, and ordered appellant
into placement. Appellant appealed, and we affirmed the dispositional order by written
opinion filed October 27, 2014. (In re B.T. (Oct. 27, 2014, A141168) [nonpub. opn.].)
Thereafter, appellant admitted he violated his probation, and the juvenile court vacated its
placement order and terminated probation unsuccessfully on August 20, 2014, in light of
the family’s intent to move to Florida.
                                   Current Proceedings
       On December 15, 2014, a new wardship petition was filed under Welfare and
Institutions Code section 602, subidivision (a) alleging counts of unlawful taking of a
motor vehicle and receiving a stolen vehicle. The petition was based on an incident that
occurred on December 11, 2014. That day, appellant was arrested with three other
youths when they were found near a crashed car on the side of the road. All four gave
conflicting stories about the car, which had been stolen out of Vallejo. Appellant
consistently denied knowing that the car had been stolen, and said he felt betrayed and
hurt by his friends.
       Appellant admitted the receiving a stolen vehicle charge (Pen. Code, § 496d(a)),
which was reduced by agreement to a misdemeanor. The probation department
recommended that appellant be placed at the juvenile hall’s Challenge Academy. The
department noted his history of non-compliance with community-based services and his
pattern of running away from placements. At a contested dispositional hearing, the
probation officer who authored the report testified that Challenge Academy was a nine-
month program that focused on changing poor thinking and choice patterns. She agreed
that other group home placements were available, but opined that appellant needed a
higher level of treatment because he had continued to make poor decisions. The district
attorney argued that returning appellant home was not appropriate because community-
based services had not been effective.



                                             3
       Appellant’s mother addressed the court and stated that appellant had not realized
what he was getting into when he accepted the ride from his friends, and that he was
being unfairly punished. She stated that his grades in school were improving, and that
her own relationship with appellant was getting better. She asked that he be returned to
her, with mandatory counseling and drug testing imposed. Appellant also addressed the
court, stating he had joined a skate team in Vallejo and was working on improving his
relationship with his stepfather and mother. He asked for one more chance to
demonstrate that things had improved at home, and that he would not offend in the future.
Defense counsel argued that appellant had been doing better and that his relationship with
his mother had improved. Counsel argued that appellant’s criminal behavior was minor,
that he did not pose a danger to the community, and that his conduct did not justify the
nine-month commitment entailed by a Challenge Academy order.
       The juvenile court stated that the primary purpose of the juvenile law was to
rehabilitate minors. It noted that a referral to the Family Preservation unit had been
unsuccessful because appellant would not do what he was supposed to do. The court
noted that he had failed at Wilderness Outreach and had been unable to get through Rites
of Passage. The court stated that it had only terminated probation because the family was
moving to Florida, a move that did not take place. The court found that appellant’s
history showed that sending him home would not be successful, and that a commitment
to New Foundations was not appropriate because drug or alcohol addiction was not his
problem. It found there were no other programs that would fit his needs, and that the
mental health and corrective thinking components of the Challenge Academy were
appropriate and necessary. The court imposed wardship and committed appellant to the
probation department’s care and custody for placement at the Challenge Academy.
Appellant was placed at the Challenge Academy on January 12, 2015.
                                        DISCUSSION
       Appellant’s counsel has filed a brief pursuant to People v. Wende, supra,
25 Cal.3d 436, and asks this court to independently review the entire record to determine
if it contains any issues which would, if resolved favorably to the appellant, result in


                                              4
reversal or modification. A review of the record has disclosed no reasonably arguable
appellate issue, and we are satisfied that counsel has fully complied with her
responsibilities. (Ibid.; People v. Kelly (2006) 40 Cal.4th 106.) The record shows
appellant entered his admission knowingly and willingly. The juvenile court did not
abuse its discretion by placing appellant at the Challenge Academy. Appellant was
adequately represented by counsel at every stage of the proceedings. There was no
sentencing error. There are no issues that require further briefing.
                                       DISPOSITION
       The judgment is affirmed.

                                                 _________________________
                                                 McGuiness, P.J.


We concur:


_________________________
Siggins, J.


_________________________
Jenkins, J.




                                             5